         Case 3:20-cr-00017-RCJ-CLB Document 30
                                             29 Filed 07/31/20
                                                      07/30/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Nevada Bar No. 13644
     MEGAN RACHOW
 4   Nevada Bar No. 8231
     Assistant United States Attorney
 5   400 South Virginia Street, Suite 900
 6   Reno, Nevada 89501
     (775) 784-5438
 7   Megan.Rachow@usdoj.gov
 8   Attorneys for Plaintiff
 9   The United States of America

10
                                UNITED STATES DISTRICT COURT
11
                                    DISTRICT OF NEVADA
12
13
     UNITED STATES OF AMERICA,                        Case No. 3:20-cr-00017-RCJ-CLB
14
                   Plaintiff,                         ORDER GRANTING
15                                                    STIPULATION TO CONTINUE
            v.
16                                                    SENTENCING HEARING
     FRANCISCO ALBERTO GUTIERREZ,                     (FIRST REQUEST)
17
                   Defendant.
18
19
            IT IS HEREBY STIPULATED AND AGREED by and through NICHOLAS A.
20
21   TRUTANICH, United States Attorney, and Megan Rachow, Assistant United States

22   Attorney, counsel for the UNITED STATES OF AMERICA and Joe Laub, Esq., counsel
23   for the FRANCISCO ALBERTO GUTIERREZ, that the Sentencing hearing set for
24
     August 3, 2020 at 1:00 PM, be vacated and continued to September 21, 2020 at 1:00 PM.
25
     ///
26
     ///
         Case 3:20-cr-00017-RCJ-CLB Document 30
                                             29 Filed 07/31/20
                                                      07/30/20 Page 2 of 3




 1
 2          The continuance is necessary for the following reasons:
 3
            1.     This is a joint request by counsel for the Government and counsel for the
 4
     Defendant, Mr. Gutierrez.
 5
 6          2.     The additional time requested by this Stipulation is reasonable pursuant to

 7   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good
 8   cause, change any time limits prescribed in this rule.”
 9
            3.     Both counsel request this additional time in order to allow adequate time to
10
     research sentencing issues and to prepare for the sentencing hearing.
11
12          4.     Mr. Gutierrez is detained and agrees to the continuance.

13          5.     This is the first request for continuance of the sentencing hearing.
14          DATED this 30th day of July, 2020.
15
         NICHOLAS A. TRUTANICH
16       United States Attorney
17
      By /s/ Megan Rachow                 .         By /s/ Joe Laub           .
18       MEGAN RACHOW                                  JOE LAUB
19       Assistant United States Attorney             Counsel for Mr. Gutierrez

20
21
22
23
24
25
26
                                                   2
        Case 3:20-cr-00017-RCJ-CLB Document 30
                                            29 Filed 07/31/20
                                                     07/30/20 Page 3 of 3




 1                                         ORDER
 2         Based on the Stipulation of counsel, and good cause appearing,
 3         IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for
 4
     August 3, 2020 at 1:00 PM, be vacated and continued to September 21, 2020 at 1:00 PM.
 5
 6
 7         DATED this 31st day of July, 2020.

 8
 9
10                                           ______________________________________
                                             UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                3
